AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                Western District of Pennsylvania

                  United States of America                        )
                               V.                                 )
                                                                  )       Case No.
                        Robert Bowers
                                                                  )                  18-1396
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                October 27, 2018               in the county of             Allegheny             in the
     Western
------
                       District of - - Pennsylvania
                                       - ~ ~ - - - , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. 247(a)(2) and 247(d)(1)             Obstruction of Exercise of Religious Belief Resulting in Death
(Counts 1-11)
18 U.S.C. 924(c)(1)(A)/924U)(1)               Use of a Firearm to Commit Murder During and in Relation to a Crime of
(Counts 12-22)                                Violence
18 U.S.C. 247(a)(2) and 247(d)(3)             Obstruction of Exercise of Religious Belief Resulting in Bodily Injury to a
(Counts 23-26)                                Public Safety Officer
18 U.S.C. 924(c)(1 )(A)(iii)                  Use and Discharge of a Firearm During and in Relation to a Crime of
(Counts 27-29)                                Violence

         This criminal complaint is based on these facts:


SEE ATTACHED.




         0 Continued on the attached sheet.



                                                                                            Complainant's signature

                                                                                     Brian Collins, Special Agent, FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             10/27/2018                                          ~<?/2~                   Judge's signature

City and state:                   Pittsburgh, Pennsylvania                                  Judge Robert Mitchell
                                                                                             Printed name and title
